
	

114 SRES 41 ATS: Congratulating the North Dakota State University football team for winning the 2014 National Collegiate Athletic Association Division I Football Championship Subdivision title.
U.S. Senate
2015-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 41
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2015
			Mr. Hoeven (for himself and Ms. Heitkamp) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the North Dakota State University football team for winning the 2014 National
			 Collegiate Athletic Association Division I Football Championship
			 Subdivision title.
	
	
 Whereas the North Dakota State University (referred to in this preamble as NDSU) Bison won the 2014 National Collegiate Athletic Association (referred to in this preamble as the NCAA) Division I Football Championship Subdivision title game in Frisco, Texas, on January 10, 2015, in a hard-fought victory over the Illinois State Redbirds by a score of 29 to 27;Whereas NDSU has won 12 NCAA Football Championships;Whereas NDSU has now won 4 consecutive NCAA Football Championships since 2011, an unprecedented achievement in Football Championship Subdivision history;Whereas the NDSU Bison have displayed tremendous resilience and skill over the past 4 seasons, with 58 wins to only 3 losses, including a streak of 33 consecutive winning games;Whereas an estimated 17,000 Bison fans attended the Championship game, reflecting the tremendous spirit and dedication of Bison Nation that has helped propel the success of the team; andWhereas the 2014 NCAA Division I Football Championship Subdivision title was a victory not only for the NDSU football team, but also for the entire State of North Dakota: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the North Dakota State University football team as the 2014 champion of the National Collegiate Athletic Association Division I Football Championship Subdivision;(2)commends the North Dakota State University players, coaches, and staff for their hard work and dedication; and(3)recognizes the students, alumni, and loyal fans that supported the Bison in their successful quest to capture another Division I trophy for North Dakota State University.
			
